Name: Commission Implementing Regulation (EU) 2015/864 of 4 June 2015 amending Regulation (EC) No 340/2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  chemistry;  information and information processing;  EU institutions and European civil service;  marketing;  accounting
 Date Published: nan

 5.6.2015 EN Official Journal of the European Union L 139/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/864 of 4 June 2015 amending Regulation (EC) No 340/2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (1), and in particular Article 74(1) and Article 132 thereof, Whereas: (1) According to Article 22(1) of Commission Regulation (EC) No 340/2008 (2), the fees and charges provided for in that Regulation shall be reviewed annually by reference to the inflation rate as measured by means of the European Index of Consumer Prices as published by Eurostat pursuant to Council Regulation (EC) No 2494/95 (3). (2) In consequence of this annual review, conducted in 2014, those fees should be adjusted in accordance with the applicable average annual inflation rate, as published by Eurostat, of 1,5 % for the year 2013. (3) The adjustment of fees and charges is fixed at such a level that the revenue derived from those fees and charges, when combined with other sources of the Agency's revenue pursuant to Article 96(1) of Regulation (EC) No 1907/2006, is sufficient to cover the cost of the services delivered. (4) The Management Board of the Agency should, within the powers conferred to it by Regulation (EC) No 1907/2006, continue monitoring the efforts pursued by the Agency for efficiency gains to achieve the best relationship between resources employed and results achieved. The Commission should have regard to the opinion of the Management Board when next reviewing the Agency's fees and charges according to Article 22(1) of Commission Regulation (EC) No 340/2008. (5) Regulation (EC) No 340/2008 should therefore be amended accordingly. (6) For reasons of legal certainty, this Regulation should not apply to valid submissions that are pending on the date of entry into force of this Regulation. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Annexes I to VIII to Regulation (EC) No 340/2008 are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall not apply to valid submissions pending on the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 396, 30.12.2006, p. 1. (2) Commission Regulation (EC) No 340/2008 of 16 April 2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (OJ L 107, 17.4.2008, p. 6). (3) Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonized indices of consumer prices (OJ L 257, 27.10.1995, p. 1). ANNEX ANNEX I Fees for registrations submitted under Article 6, 7 or 11 of Regulation (EC) No 1907/2006 Table 1 Standard fees Individual submission Joint submission Fee for substances in the range of 1 to 10 tonnes EUR 1 739 EUR 1 304 Fee for substances in the range 10 to 100 tonnes EUR 4 674 EUR 3 506 Fee for substances in the range 100 to 1 000 tonnes EUR 12 501 EUR 9 376 Fee for substances above 1 000 tonnes EUR 33 699 EUR 25 274 Table 2 Reduced fees for SMEs Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) Fee for substances in the range of 1 to 10 tonnes EUR 1 131 EUR 848 EUR 609 EUR 457 EUR 87 EUR 65 Fee for substances in the range 10 to 100 tonnes EUR 3 038 EUR 2 279 EUR 1 636 EUR 1 227 EUR 234 EUR 175 Fee for substances in the range 100 to 1 000 tonnes EUR 8 126 EUR 6 094 EUR 4 375 EUR 3 282 EUR 625 EUR 469 Fee for substances above 1 000 tonnes EUR 21 904 EUR 16 428 EUR 11 795 EUR 8 846 EUR 1 685 EUR 1 264 ANNEX II Fees for registrations submitted under Article 17(2), Article 18(2) and (3) or Article 19 of Regulation (EC) No 1907/2006 Table 1 Standard fees Individual submission Joint submission Fee EUR 1 739 EUR 1 304 Table 2 Reduced fees for SMEs Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) Fee EUR 1 131 EUR 848 EUR 609 EUR 457 EUR 87 EUR 65 ANNEX III Fees for the update of registrations under Article 22 of Regulation (EC) No 1907/2006 Table 1 Standard fees for the update of the tonnage range Individual submission Joint submission From 1-10 tonnes range to 10-100 tonnes range EUR 2 935 EUR 2 201 From 1-10 tonnes range to 100-1 000 tonnes range EUR 10 762 EUR 8 071 From 1-10 tonnes range to over 1 000 tonnes range EUR 31 960 EUR 23 970 From 10-100 tonnes range to 100-1 000 tonnes range EUR 7 827 EUR 5 870 From 10-100 tonnes range to over 1 000 tonnes range EUR 29 025 EUR 21 768 From 100-1 000 tonnes range to over 1 000 tonnes range EUR 21 198 EUR 15 898 Table 2 Reduced fees for SMEs for the update of the tonnage range Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) From 1-10 tonnes range to 10-100 tonnes range EUR 1 908 EUR 1 431 EUR 1 027 EUR 770 EUR 147 EUR 110 From 1-10 tonnes range to 100-1 000 tonnes range EUR 6 995 EUR 5 246 EUR 3 767 EUR 2 825 EUR 538 EUR 404 From 1-10 tonnes range to over 1 000 tonnes range EUR 20 774 EUR 15 580 EUR 11 186 EUR 8 389 EUR 1 598 EUR 1 198 From 10-100 tonnes range to 100-1 000 tonnes range EUR 5 087 EUR 3 816 EUR 2 739 EUR 2 055 EUR 391 EUR 294 From 10-100 tonnes range to over 1 000 tonnes range EUR 18 866 EUR 14 150 EUR 10 159 EUR 7 619 EUR 1 451 EUR 1 088 From 100-1 000 tonnes range to over 1 000 tonnes range EUR 13 779 EUR 10 334 EUR 7 419 EUR 5 564 EUR 1 060 EUR 795 Table 3 Fees for other updates Type of update Change in identity of the registrant involving a change in legal personality EUR 1 631 Type of update Individual submission Joint submission Change in the access granted to information in the submission: Degree of purity and/or identity of impurities or additives EUR 4 892 EUR 3 669 Relevant tonnage band EUR 1 631 EUR 1 223 A study summary or a robust study summary EUR 4 892 EUR 3 669 Information in the safety data sheet EUR 3 261 EUR 2 446 Trade name of the substance EUR 1 631 EUR 1 223 IUPAC name for non-phase-in substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 EUR 1 631 EUR 1 223 IUPAC name for substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 used as intermediates, in scientific research and development or in product and process orientated research and development EUR 1 631 EUR 1 223 Table 4 Reduced fees for SMEs for other updates Type of update Medium enterprise Small enterprise Micro enterprise Change in identity of the registrant involving a change in legal personality EUR 1 060 EUR 571 EUR 82 Type of update Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) Change in the access granted to information in the submission: Degree of purity and/or identity of impurities or additives EUR 3 180 EUR 2 385 EUR 1 712 EUR 1 284 EUR 245 EUR 183 Relevant tonnage band EUR 1 060 EUR 795 EUR 571 EUR 428 EUR 82 EUR 61 A study summary or a robust study summary EUR 3 180 EUR 2 385 EUR 1 712 EUR 1 284 EUR 245 EUR 183 Information in the safety data sheet EUR 2 120 EUR 1 590 EUR 1 141 EUR 856 EUR 163 EUR 122 Trade name of the substance EUR 1 060 EUR 795 EUR 571 EUR 428 EUR 82 EUR 61 IUPAC name for non-phase-in substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 EUR 1 060 EUR 795 EUR 571 EUR 428 EUR 82 EUR 61 IUPAC name for substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 used as intermediates, in scientific research and development or in product and process orientated research and development EUR 1 060 EUR 795 EUR 571 EUR 428 EUR 82 EUR 61 ANNEX IV Fees for requests under point (xi) of Article 10(a) of Regulation (EC) No 1907/2006 Table 1 Standard fees Item for which confidentiality is requested Individual submission Joint submission Degree of purity and/or identity of impurities or additives EUR 4 892 EUR 3 669 Relevant tonnage band EUR 1 631 EUR 1 223 A study summary or a robust study summary EUR 4 892 EUR 3 669 Information in the safety data sheet EUR 3 261 EUR 2 446 Trade name of the substance EUR 1 631 EUR 1 223 IUPAC name for non-phase-in substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 EUR 1 631 EUR 1 223 IUPAC name for substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 used as intermediates, in scientific research and development or in product and process orientated research and development EUR 1 631 EUR 1 223 Table 2 Reduced fees for SMEs Item for which confidentiality is requested Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) Degree of purity and/or identity of impurities or additives EUR 3 180 EUR 2 385 EUR 1 712 EUR 1 284 EUR 245 EUR 183 Relevant tonnage band EUR 1 060 EUR 795 EUR 571 EUR 428 EUR 82 EUR 61 A study summary or a robust study summary EUR 3 180 EUR 2 385 EUR 1 712 EUR 1 284 EUR 245 EUR 183 Information in the safety data sheet EUR 2 120 EUR 1 590 EUR 1 141 EUR 856 EUR 163 EUR 122 Trade name of the substance EUR 1 060 EUR 795 EUR 571 EUR 428 EUR 82 EUR 61 IUPAC name for non-phase-in substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 EUR 1 060 EUR 795 EUR 571 EUR 428 EUR 82 EUR 61 IUPAC name for substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 used as intermediates, in scientific research and development or in product and process orientated research and development EUR 1 060 EUR 795 EUR 571 EUR 428 EUR 82 EUR 61 ANNEX V Fees and charges for PPORD notifications under Article 9 of Regulation (EC) No 1907/2006 Table 1 Fees for PPORD Notifications Standard fee EUR 544 Reduced fee for medium enterprise EUR 353 Reduced fee for small enterprise EUR 190 Reduced fee for micro enterprise EUR 27 Table 2 Charges for the extension of a PPORD exemption Standard charge EUR 1 087 Reduced charge for medium enterprise EUR 707 Reduced charge for small enterprise EUR 380 Reduced charge for micro enterprise EUR 54 ANNEX VI Fees for applications for an authorisation under Article 62 of Regulation (EC) No 1907/2006 Table 1 Standard fees Base fee EUR 54 100 Additional fee per substance EUR 10 820 Additional fee per use EUR 10 820 Additional fee per applicant Additional applicant is not an SME: EUR 40 575 Additional applicant is a medium enterprise: EUR 30 431 Additional applicant is a small enterprise: EUR 18 259 Additional applicant is a micro enterprise: EUR 4 058 Table 2 Reduced fees for medium enterprises Base fee EUR 40 575 Additional fee per substance EUR 8 115 Additional fee per use EUR 8 115 Additional fee per applicant Additional applicant is a medium enterprise: EUR 30 431 Additional applicant is a small enterprise: EUR 18 259 Additional applicant is a micro enterprise: EUR 4 058 Table 3 Reduced fees for small enterprises Base fee EUR 24 345 Additional fee per substance EUR 4 869 Additional fee per use EUR 4 869 Additional fee per applicant Additional applicant is a small enterprise: EUR 18 259 Additional applicant is a micro enterprise: EUR 4 058 Table 4 Reduced fees for micro enterprises Base fee EUR 5 410 Additional fee per substance EUR 1 082 Additional fee per use EUR 1 082 Additional fee per applicant Additional applicant: EUR 4 057 ANNEX VII Charges for the review of an authorisation under Article 61 of Regulation (EC) No 1907/2006 Table 1 Standard charges Base charge EUR 54 100 Additional charge per use EUR 10 820 Additional charge per substance EUR 10 820 Additional charge per applicant Additional applicant is not an SME: EUR 40 575 Additional applicant is a medium enterprise: EUR 30 431 Additional applicant is a small enterprise: EUR 18 259 Additional applicant is a micro enterprise: EUR 4 058 Table 2 Reduced charges for medium enterprises Base charge EUR 40 575 Additional charge per use EUR 8 115 Additional charge per substance EUR 8 115 Additional charge per applicant Additional applicant is a medium enterprise: EUR 30 431 Additional applicant is a small enterprise: EUR 18 259 Additional applicant is a micro enterprise: EUR 4 058 Table 3 Reduced charges for small enterprises Base charge EUR 24 345 Additional charge per use EUR 4 869 Additional charge per substance EUR 4 869 Additional charge per applicant Additional applicant is a small enterprise: EUR 18 259 Additional applicant is a micro enterprise: EUR 4 058 Table 4 Reduced charges for micro enterprises Base charge EUR 5 410 Additional charge per use EUR 1 082 Additional charge per substance EUR 1 082 Additional charge per applicant Additional applicant is a micro enterprise: EUR 4 058 ANNEX VIII Fees for appeals under Article 92 of Regulation (EC) NO 1907/2006 Table 1 Standard fees Appeal against decision taken under: Fee Article 9 or 20 of Regulation (EC) No 1907/2006 EUR 2 392 Article 27 or 30 of Regulation (EC) No 1907/2006 EUR 4 783 Article 51 of Regulation (EC) No 1907/2006 EUR 7 175 Table 2 Reduced fees for SMEs Appeal against decision taken under: Fee Article 9 or 20 of Regulation (EC) No 1907/2006 EUR 1 794 Article 27 or 30 of Regulation (EC) No 1907/2006 EUR 3 587 Article 51 of Regulation (EC) No 1907/2006 EUR 5 381'